       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                     )
                                          )
               Plaintiffs,                )
                                          )
                                          )
v.                                        ) CIVIL ACTION
                                          ) FILE NO: 1:17cv02989-AT
BRAD RAFFENSPERGER, et al.;               )
                                          )
                                          )
              Defendants.                 )
                                          )
                                          )

   FULTON COUNTY DEFENDANTS’ RESPONSE TO COALITION
PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION RELATING
    TO BMDS, SCANNING AND TABULATING, AND AUDITING

      The Members of the Fulton County Board of Registration and Elections,

Mary Carole Cooney, Vernetta Nuriddin, Kathleen D. Ruth, Mark Wingate, and

Aaron Johnson, (hereafter “Fulton County Defendants”) hereby file this Response

to Coalition Plaintiffs’ Motion for Preliminary Injunction Relating to BMDs,

Scanning and Tabulating and Auditing. Defendants show that with respect to the

Fulton County Defendants, Plaintiffs are not entitled to the equitable relief

requested in their Motion for Preliminary Injunction filed on August 24, 2020 for
        Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 2 of 18




the following reasons:1

                                 INTRODUCTION

      Coalition Plaintiffs have moved for injunctive relief against the State

Defendants2 related to the Dominion ballot-marking device (“BMD”)-based

system. Specifically, the Coalition Plaintiffs seek an order from this Court:

      (1)    prohibiting the State Defendants from enforcing O.C.G.A. § 21-2-
             300(a)(2), O.C.G.A. § 21-2-383(c). and any other law or regulation
             that compels in-person voters to vote on unauditable, secrecy-
             compromising, insecure, and deficiently tested ballot marking devices
             (BMDs), and instead requiring Defendants to adopt hand marked
             paper ballots as the standard method of in-person voting;

      (2)    commanding the State Defendants to standardize required settings of
             Dominion precinct and central ballot scanners and related tabulation
             software to ensure that all perceptible votes written on mailed and
             hand marked paper ballots are either counted as votes or flagged for
             human review by a Vote Review Panel, and requiring that Dominion
             scanner sensitivity settings and tabulation software be uniform across
             all counties;

      (3)    commanding the State Defendants to issue rules requiring meaningful
             pre-certification audits of election results, focusing on contested
             candidate races and ballot questions, with such auditing to be based on
             application of well-accepted audit principles in order to establish to a
             scientifically appropriate level of confidence that any incorrect


1
 Fulton County Defendants also incorporate the reasons, arguments and citations
of authority set forth in the State Defendants’ Response to Coalition Plaintiffs’
Motion for Preliminary Injunction.
2 Coalition Plaintiffs seek relief against the State Defendants only.

                                          2
        Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 3 of 18




      outcomes will be detected in time to be remedied prior to certification
      of results.

             [Doc. 809 pp. 2-3].

                           PROCEDURAL POSTURE

      This action was commenced in 2017 because Plaintiffs, proponents of hand-

marked paper ballots, want to dictate how all Georgians cast their votes.

      In October 2019, Plaintiffs filed their third round of Motions for Preliminary

Injunction [Docs. 619, 640] seeking to bar the use of electronic voting machines

and requiring hand-marked paper ballots.

      On August 7, 2020 the Court entered an Order denying, without prejudice,

Plaintiffs’ Motion for Preliminary Injunction regarding BMDs. Coalition Plaintiffs

have now renewed their Motion for Preliminary Injunction. As the Court noted in

its August 7, 2020 Order, the Plaintiffs’ case is a “challenge of the constitutionality

of the BMD system and its components.” [Doc. 768 p. 11]. Their claims are not

against the Fulton County Defendants, and they are seeking to enjoin the use of the

statewide system as presently configured.

                                       FACTS

      State law provides that counties, through their Superintendents must

conduct elections. O.C.G.A. § 21-2-70. These elections must be conducted in

accordance with state law.
                                          3
        Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 4 of 18




      As the Court is aware, on April 2, 2019, the Governor of Georgia approved

newly enacted state election legislation. (See Georgia Act No. 24, Georgia House

Bill 316, amending Chapter 2 of Title 21 of the Official Code of Georgia

Annotated). This legislation replaces the statewide mandated use of DREs with

mandated electronic ballot-marking devices (“BMDs”) and optical scanners that

count votes recorded on the paper ballots produced via printers attached to the

BMDs.     The legislation also revises various voting procedures and provides

requirements for expanded auditing of the balloting system and results.

      O.C.G.A. § 21-2-300(a)(1) provides:

      The equipment used for casting and counting votes in county, state,
      and federal elections shall be the same in each county in this state
      and shall be provided to each county by the state, as determined by
      the Secretary of State. [Emphasis added].

      Accordingly, the Fulton County Defendants have implemented and are

currently utilizing the new statewide BMD-based voting system. This system was

utilized in the June 9, 2020 Presidential Preference Primary, General Primary,

Nonpartisan General, and Special Election. After preparing, staffing, and

conducting the June 9, 2020 election, the Fulton County Defendants prepared,

staffed and conducted the August 11, 2020 general primary and runoff election,

using the new system.


                                         4
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 5 of 18




      The Fulton County Defendants are currently preparing, staffing, and

conducting the September 29, 2020 special election for the 5 th U.S. Congressional

District. After certifying the September 29, 2020 special election, Fulton County

Defendants will then continue preparing for, and begin to staff and conduct the

November 3, 2020 general and special election. All of the staffing, training, and

elections are being conducted via the BMD-based system.

                Standard for Granting Preliminary Injunctions

      In order to obtain preliminary injunctive relief pursuant to Federal Rule of

Civil Procedure 65, the moving party must show: (1) a substantial likelihood of

success on the merits; (2) that irreparable injury will be suffered unless the

injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued,

the injunction would not be adverse to the public interest. Siegel v. LePore, 234

F.3d 1163, 1176 (11th Cir. 2000). Injunctive relief “is an extraordinary and drastic

remedy, not to be granted unless the movant clearly established the ‘burden of

persuasion’” as to each of the four prerequisites.” Id.; McDonald's Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (internal citations and quotations

omitted); see also Texas v. Seatrain Int'l, S.A., 518 F.2d 175, 179 (5th Cir. 1975)

(injunctive relief “is the exception rather than the rule,” and movant must clearly

                                         5
        Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 6 of 18




carry the burden of persuasion).       In order to be entitled to injunctive relief,

plaintiffs must meet the burden of persuasion on all four of the delineated factors.

Piedmont Heights Civic Club, Inc. v. Moreland, 637 F.2d 430, 435 (5th Cir. 1981).

               ARGUMENT AND CITATION OF AUTHORITY

A.    Plaintiffs Have Failed to Establish that They Are Entitled to a
      Preliminary Injunction Requiring the Use of Hand Marked Paper
      Ballots.

      Injunctive relief is “an extraordinary and drastic remedy [that is] not to be

granted until the movant clearly carries the burden of persuasion as to the four

prerequisites.” Northeastern Fla. Chapter of the Ass’n of Gen. Contractors v. City

of Jacksonville, Fla., 896 F.2d 1283, 1285 (11th Cir. 1990).

      Plaintiffs have provided this Court with no evidence as to the likelihood that

their underlying claims will succeed on the merits or that this Court’s refusal to

issue the requested order for hand marked paper ballots would cause them any

harm, much less irreparable harm. Discovery is proceeding and evidence may be

uncovered or gathered as the case moves toward a trial on the merits. However, at

this point in the litigation; the preliminary injunction stage, Plaintiffs simply do not

have evidence to support the relief of enjoined use of the BMDs.

      Plaintiffs have failed to support their theories and allegations with any

evidence that the alleged future potential injury to Plaintiffs outweighs the harm to

                                           6
        Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 7 of 18




Defendants and the citizens of all of Georgia’s 159 counties, if the requested order

is issued. Plaintiffs have also downplayed the impact of the requested injunction

and ignored the public interest.

      1.      Plaintiffs Have Not and Can Not Show a Likelihood of Success on
              the Merits.

       Plaintiffs are alleging infringement on their right to vote, resulting in

violations of the Fourteenth Amendment of the U.S. Constitution. However, a

potential vulnerability does not amount to a constitutional violation. In fact, even

if there were actual proven irregularities present in Georgia’s voting system, this

would not rise to the level of a constitutional violation. The Constitution does not

mandate flawless or perfect elections. Bodine v. Elkhart County Election Board,

788 F.2d 1270, 1272 (7th Cir. 1986).          Absent invidious discrimination or

“fraudulent interference with a free election by stuffing the ballot box,” voter

irregularities do not amount to constitutional violations. Pettengill v. Putnam

County R-1 School District, 472 F.2d 121, 122 (8th Cir. 1973).

      Further, Georgia courts have held that voters are not entitled to have their

votes cast and tabulated in a particular manner. Favorito v. Handel, 285 Ga. 795,

797 (2009).




                                         7
          Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 8 of 18




      2.      Plaintiffs Cannot Show that They Will Suffer Irreparable Harm.

      Plaintiffs are not entitled to a preliminary injunction based on theories alone.

First, not every alleged constitutional violation regarding voting rights constitutes

an irreparable injury. See, e.g., Greater Birmingham Ministries v. State,

161F.Supp.3d 1104, 1117 (N.D. Ala. 2016). Second, “Plaintiffs’ allegations that

the voting machines may be ‘susceptible’ or ‘hackable,’ and the seemingly

rhetorical question they pose respecting the accuracy of the vote count, simply do

not constitute injury-in-fact.” Stein v. Cortes, 223 F.Supp.3d 423, 432 (E.D. Pa.

2016), citing Clapper v. Amnesty Int’l USA, 568 U.S. 398, 133 S.Ct. 1138, 1148

(2013).

      After being unable to show that there has in fact been a hacking or incursion

into the State’s voting system that has caused any harm, let alone caused

irreparable harm, Plaintiffs now bring claims concerning auditability and alleged

deficient logic and accuracy testing. These additional claims also do not amount

to irreparable harm. “[T]he absence of a substantial likelihood of irreparable injury

would, standing alone, make preliminary injunctive relief improper.” Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). The Plaintiffs should not now be

heard to complain that they will suffer irreparable harm if this Court does not grant




                                          8
        Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 9 of 18




them a preliminary injunction halting the operation of a duly-enacted State statute

that designates the manner of voting within the State of Georgia.

      Plaintiffs have failed their burden to show irreparable harm. Indeed,

allowing elections to proceed with the use of BMD machines does not prevent

Plaintiffs from securing the relief that they ultimately seek (i.e., use of paper

ballots that are verified via optical scanners). This relief is available to each and

every person who seeks to take advantage of the absentee voting process.

O.C.G.A. §21-2-381; Favorito, 285 Ga. at 798.

      3.     Plaintiffs Have Failed to Show that the Threatened Injury
             Outweighs the Harm to the Defendants.

      Plaintiffs have also failed to establish that the balance of equities tips in their

favor such that hand marked paper ballots should be ordered. The Supreme Court

has long recognized that “as a practical matter, there must be a substantial

regulation of elections if they are to be fair and honest and if some sort of order,

rather than chaos, is to accompany the democratic process.” Storer v. Brown, 415

U.S. 724, 730 (1974). “[A]ny time a State is enjoined by a court from effectuating

statutes enacted by representatives of its people, it suffers a form of irreparable

injury.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in chambers)

(quoting New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351

(1977) (Rehnquist, J., in chambers)).
                                           9
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 10 of 18




      In contrast to the lack of injury to Plaintiffs outlined above, requiring the

counties to not use BMD machines in the upcoming elections would cause

significant administrative upheaval, disruption of the election process, extreme

financial cost, voter disenfranchisement, and voter confusion. These outcomes, in

turn, would undermine voter confidence in the electoral process, the integrity of

that process, and trust in the governmental entities and officials who administer the

electoral system. Plaintiffs assert that they are seeking to protect the integrity of

the voting system, but the requested relief, haphazardly being applied to the

upcoming general election, would have the opposite effect. The Fulton County

Defendants are already preparing for the election via the current statewide system.

      On a motion for preliminary injunction, the Plaintiffs bear the burden of

showing that the perceived injury outweighs the damages that the preliminary

injunction might cause to the defendants. Baker v. Buckeye Cellulose Corp., 856

F.2d 167, 169 (11th Cir. 1988). Here, the harm to the Fulton County Defendants is

significant. An injunction would interfere with the County election processes

which are already underway and would require Fulton and other counties to

expend additional taxpayer dollars to conduct the November 3, 2020 election with

another system. Plaintiffs make casual assertions that the switch to paper ballots

could be quickly and easily achieved, but they discount the personnel, training,

                                         10
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 11 of 18




security, public education, and equipment needs that would have to be overhauled

with such a change.

      Plaintiffs’ demands are unlike injunctions that would merely require the

State to refrain from implementing a newly-enacted law or requiring the

continuation of a familiar procedure as the status quo pending a decision on the

merits of a new one. Cf. League of Women Voters of North Carolina v. North

Carolina, 769 F.3d 224, 247-48 (4th Cir. 2014) (finding balance of equities leaned

towards plaintiffs because challenged changes to North Carolina’s voting laws

involved systems that “have existed, do exist, and simply need to be resurrected”

or “merely require[d] the revival of previous practices or, however accomplished,

the counting of a relatively small number of ballots”). Instead, Plaintiffs seek an

injunction requiring the 159 counties to expend considerable resources to

implement paper ballots even though Plaintiffs have provided no evidence that the

BMD system is susceptible or doesn’t accurately record the votes of electors.

      No balloting system is perfect. Traditional paper ballots, as became evident

during the 2000 presidential election, are prone to over-votes, under-votes,

“hanging chads”, and other mechanical and human errors that may thwart voter

intent. See generally, Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388

(2000). Meanwhile, touchscreen voting systems remedy a number of these

                                        11
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 12 of 18




problems, albeit at the hypothetical price of vulnerability to programming

“worms.” The unfortunate reality is that the possibility of electoral fraud can never

be completely eliminated, no matter which type of ballot is used. Hennings v.

Grafton, 523 F.2d 861, 864 (7th Cir.1975). Plaintiffs’ speculation that a paper

balloting system would eliminate potential third-party interference with voting

ignores reality. Paper ballots are not a panacea. No election system is flawless.

Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003) (“The unfortunate reality is

that the possibility of electoral fraud can never be completely eliminated, no matter

which type of ballot is used.”) (emphasis in original); Favorito v. Handel, 285 Ga.

at 797 (voters do not have a right to a particular ballot system). Plaintiffs are naïve

to think paper ballots do not have tradeoffs and problems, just of different types,

gravities and levels of risk. See (Testimony of Cathy Cox at September 12, 2018

hearing, Transcript at p. 284) [Doc. 307]. The balance of the equities favors

shielding the voters from the chaos and disruption of an injunction so that the

State’s interest and the counties’ role in promoting fair and orderly elections are

respected.

      4.     Plaintiffs Have Failed to Show that Granting the Proposed
             Injunctive Relief Would Serve the Public Interest.

      If granted, the relief sought by Plaintiffs would not serve the public interest.

The State of Georgia has used an electronic voting system for decades. As the
                                          12
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 13 of 18




Court is aware, the Secretary of State has recently implemented the use if the

statewide BMD - based system. The Coalition Plaintiffs have asked the Court to

grant a preliminary injunction prohibiting the Defendants from conducting any

further elections through this system. After the recent transition to the BMD

system, the change to a third distinct system would cause significant administrative

upheaval, voter confusion and unnecessary costs on the County and its citizens.

The right to vote and the right to fair and accurate elections belong to every citizen

of the State of Georgia, not only to this group of Plaintiffs. The public interest

does not lie in changing to paper ballots for future elections after implementing a

new system this year.

B.    Fulton County Defendants Cannot Provide the Relief Plaintiffs Are
      Seeking in Their Motion for Preliminary Injunction.

      The Coalition Plaintiffs state that their motion for preliminary injunction and

requested fees is brought only against the State Defendants. Indeed, the requested

relief can only be provided by the State Defendants.

      The counties are directed by the State in how they conduct elections. See

Fair Fight Action, Inc. v. Raffensperger, et al., 413 F. Supp. 3d 1251 (N.D. Ga.

2019, wherein the Court reasoned that “by virtue of their offices as Secretary of

State (and his role as the State's Chief Election Official (O.C.G.A. § 21-2-50(b))

and members of the State Election Board (who have a statutory duty pursuant
                                         13
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 14 of 18




to O.C.G.A. § 21-2-31(10) to take “such ... action, consistent with law, as the board

may determine to be conducive to the fair, legal, and orderly conduct of primaries

and elections).”   It is this statutory duty that causes the counties to follow the

direction of the State when it comes to running elections in the State of Georgia.

      Further, the Secretary of State of Georgia “is statutorily charged with the

supervision of all elections in this State.” Smith v. DeKalb, 288 Ga. App. 574, 576

(2007). The State creates the rules for conducting elections and the counties

simply carry out these rules. State law provides that counties, through their

Superintendents must conduct elections. O.C.G.A. § 21-2-70. These elections

must be conducted in accordance with state law.

      Pursuant to O.C.G.A. §§ 21-2-70 and 21-2-300, and the Court’s August 15,

2019 Order, the Fulton County Defendants are required to conduct elections after

December 31, 2019 using the newly-legislated statewide BMD-based voting

system. The Fulton County Defendants are merely following Georgia Law as

required in conducting elections and are constrained to follow Georgia law and

this Court’s order, when conducting elections in the future.

      This motion for preliminary injunction is essentially a fourth bite at the

apple. The instant motion is tantamount to an attempt to enjoin this Court’s

August 15, 2019 Order. This Court issued a ruling on August 15, 2019 with

                                         14
       Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 15 of 18




respect to the manner in which elections would be conducted throughout the

State of Georgia in 2019 and 2020, if the new election system was not timely

dispatched. However, the new system has been timely implemented.

      This Motion for Preliminary Injunction is improper and as the Court

indicated in its August 7, 2020 Order, the Plaintiffs are now attempting to bring

in a “host of issues . . . that are not embraced within the ambit of this specific

case.” [Doc. 768 p. 11].

      Consequently, the Fulton County Defendants state that they will conduct

elections presently and in the future in the manner in which this Court and the

State of Georgia have mandated. Pursuant to the Court’s previous Order, the

Fulton County Defendants will be conducting future elections via Georgia’s

new statewide BMD-based voting system, the same as the 158 other counties in

the State of Georgia. Thus, Plaintiffs request for preliminary injunction must

fail as to the Fulton County Defendants.

                                CONCLUSION

      For all of the above reasons, the Fulton County Defendants respectfully

request that they be allowed to conduct current and future elections via Georgia’s

new statewide BMD-based voting system.

      Respectfully submitted this 28th day of August, 2020.

                                        15
           Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 16 of 18




                                                                         OFFICE OF THE COUNTY
                                                                         ATTORNEY

                                                                         /s/ David R. Lowman
                                                                         David Lowman
                                                                         Georgia Bar Number: 460298
                                                                         david.lowman@fultoncountyga.gov
                                                                         Kaye Burwell
                                                                         Georgia Bar Number: 775060
                                                                         kaye.burwell@fultoncountyga.gov
                                                                         Cheryl Ringer
                                                                         Georgia Bar Number: 557420
                                                                         cheryl.ringer@fultoncountyga.gov

                                                                         ATTORNEYS FOR DEFENDANTS
                                                                         MARY CAROLE COONEY,
                                                                         VERNETTA NURIDDIN, MARK
                                                                         WINGATE, KATHLEEN D. RUTH,
                                                                         AARON JOHNSON, AND THE
                                                                         FULTON COUNTY BOARD OF
                                                                         REGISTRATION & ELECTIONS

OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
P:\CALitigation\Elections\Curling, Donna v. Kemp, Brian (Curling II) 1.17-CV-02989-AT- (DRL)\Pleadings\08.28.20 DEF's RESP to Coalition
PLTF's MOTION for Preliminary Injunction (BMDs).doc




                                                                  16
      Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 17 of 18




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                       )
                                            )
               Plaintiffs,                  )
                                            )
                                            )
v.                                          ) CIVIL ACTION
                                            ) FILE NO: 1:17cv02989-AT
BRAD RAFFENSPERGER, et al.;                 )
                                            )
                                            )
              Defendants.                   )
                                            )
                                            )

                             CERTIFICATE OF SERVICE

      I hereby certify that on this date I have electronically filed the foregoing

FULTON COUNTY DEFENDANTS’ RESPONSE TO COALITION

PLAINTIFFS’        REQUEST         FOR      PRELIMINARY           INJUNCTION

RELATING TO BMDS, SCNNING AND TABULATING, AND AUDITING

with the Clerk of Court using the CM/ECF system, with the Clerk of Court using

the CM/ECF system, which will send email notification of such filing to all

attorneys of record.

     This 28th day of August, 2020.



                                       17
Case 1:17-cv-02989-AT Document 833 Filed 08/28/20 Page 18 of 18




                                   /s/ David R. Lowman
                                   Georgia Bar Number: 460298
                                   David.lowman@fultoncountyga.gov




                              18
